OPINION — AG — QUESTION: "MAY A BROKER * * * PAY CLOSING COSTS, LOAN FEES OR OTHER ITEMS FOR A BUYER IN CONNECTION WITH OBTAINING FINANCING ON A REAL ESTATE TRANSACTION?" _ NEGATIVE CITE: 59 O.S. 1961 854 [59-854] (BRIAN UPP) FILENAME: m0000990 J. T. FRIZZELL OKLAHOMA REAL ESTATE COMMISSION ATTORNEY GENERAL OF OKLAHOMA — OPINION JULY 18, 1967 OPINION — AG — QUESTION: "MAY A BROKER * * * PAY CLOSING COSTS, LOAN FEES OR OTHER ITEMS FOR A BUYER IN CONNECTION WITH OBTAINING FINANCING ON A REAL ESTATE TRANSACTION?" _ NEGATIVE  CITE: 59 O.S. 1961 854 [59-854] (BRIAN UPP)